Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 6, 2017

                                     No. 04-16-00754-CV

                             IN THE INTEREST OF BABY V.,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00239
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       This is an appeal from an order terminating appellant’s parental rights. On December 28,
2016, this Court received a pro se letter from Appellant William Hedgecock. Appellant is
represented by appointed counsel. See In re J.O.A., 283 S.W.3d 336 (Tex. 2009). We construe
appellant’s letter as a motion for appointment of new appellate counsel. In Texas, a defendant
has no right to appointed counsel of choice. See Buntion v. Harmon, 827 S.W.2d 945, 949 (Tex.
Crim. App.1992); Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim. App. 1982); Lyles v. State,
582 S.W.2d 138, 141 (Tex. Crim. App. 1979). We DENY appellant’s motion for appointment of
new counsel.

        With regard to any other requested relief contained in his letter, because appellant is
represented by appointed counsel, he does not have the right to hybrid representation and cannot
file pro se motions. See Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981). Therefore,
any other requested relief contained in his letter is DENIED.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court